Wenke, J.,
dissenting.
I disagree with that part of the opinion of the majority holding that jurisdiction was obtained of Martin L. Moore under the provisions of section 25-519, R. S. 1943, by reason of the notice published; and the overruling- in part of the opinion of Armstrong v. Griffith, 94 Neb. 515, 143 N. W. 461.
It should be stated that section 25-519, R. S. 1943, is the identical statute under which Armstrong v. Griffith, supra, was decided.
In order to show the similarity between the two notices involved, the one in this case, which is held sufficient, and the one in the case of Armstrong v. Griffith, supra, which this court held insufficient, and that no difference in fact exists, we will set them out in full.
The notice here involved is as follows:
“IN THE DISTRICT COURT OF LOUP COUNTY, NEBRASKA
H. J. Coffin Plaintiff -vs-H. E. Maitland, et al Defendants.
NOTICE
*486To the above name defendants:
“You and each of you are hereby notified that the plaintiff on the 15th day of February, 1932 commenced an action against you in the District Court of Loup County, Nebraska and filed his petition therein, the object and prayer of which petition was to foreclose a certain tax sale certificate issued by the County Treasurer of Loup County, Nebraska against the defendants.
“And the said petition further prays for the foreclosure of a certain tax sale certificate issued by the County Treasurer of Loup County, Nebraska against the defendants Olin J. Life and Elizabeth J. Life, his wife, Martin L. Moore and —.-Moore his wife, first real and true name unknown, and a lien on the premises described as follows:
South half, the Northeast Quarter, the North half of Northwest Quarter and the Southeast Quarter of Northwest Quarter of Section 9, Range 20 West of the 6th P. M., Township 23, Loup County, Nebraska
“You and each of you are hereby required to answer said petition on the 21st day of November, 1932 or otherwise a judgement and decree will be entered against you.
H. J. Coffin
By B. A. Rose, His Attorney.”
The notice involved in Armstrong v. Griffith, svrpra, is as follows:
“NOTICE TO NON-RESIDENT DEFENDANT.
“You and each of you will take notice that on the 9th day of July, 1900, the county of Keya Paha plaintiff herein, filed in the district court in and for the county of Keya Paha and state of Nebraska, against Muscatine Mortgage & Trust Company, non-resident defendants, the object and prayer of which are to foreclose the tax liens hereinafter described. In its first cause of action stated in said petition the plaintiff seeks to foreclose a tax lien upon the NV2, NWj4, section 1, and the EV2 NE1/^, of section 2, in township 32, north of range 20 west of the Sixth principal meridian, located in the said county of Keya Paha and state of Nebraska; that the taxes involved in said first cause of action are the taxes *487that were levied on said premises in the years 1896, 1897, 1898 and 1899, that there is now due the plaintiff upon its tax lien the sum of $46.50, for which sum with interest from this date on $37.50 thereof at ten per cent per annum. The plaintiff prays for a decree that defendants be required to paythe same or that said premises may be sold to satisfy the amount found due.
“You are required to answer said petition on or before the 27th day of August, 1900.”
In the latter case it was held: “Where jurisdiction in a tax foreclosure case is sought to be. acquired by publication, there should be a strict compliance with the provisions of the statute; and, if the notice published is insufficient, a sale under it will be considered void in an action to redeem brought by one who holds the legal title.” It further states: “For a notice to be a good notice by which jurisdiction is acquired, it should address the defendant or defendants intended to be served. It may be that no particular form is necessary, but the defendant intended to be served should be directly addressed or the name should be included in the title of the case contained in the notice. * * * As the publication is not directed to the Muscatine Mortgage & Trust Company, the defendant to be served, and that company is not pointed out as the defendant intended, therefore the notice published cannot be a sufficient notice. These provisions of section 79 (now section 25-519, R. S. 1943) are mandatory, and, unless complied with, there is no jurisdiction.”
An examination of the notice published in each of the cases disclose that they come within the rule above set forth. In the notice published in the case at bar the title of the case at the top of the notice did not contain the name of Martin L. Moore, the defendant intended to be served, neither was he directly addressed therein in any manner which could be said to. point him out or notify him that he was the defendant intended to be served.
With the overruling in part of Armstrong v. Griffith, supra, I cannot agree. The language overruled is as follows: *488“It may be that no particular form is necessary, but the defendant intended to. be served should be directly addressed or the name should be included in the title of the case contained in the notice.”
Approximately 32 years ago this court so construed the statute here involved. It has become a rule of property in this state and should not now be disturbed.
We stated in McConnell v. McCook Nat. Bank, 142 Neb. 451, 6 N. W. 2d 599: “The legislature passed an act which we have construed. Our construction has not been since questioned by the legislature. * * * That construction has become a rule of property in this state.”
In the case of Patterson v. Reiter, 91 Neb. 56, 135 N. W. 222, the question of again considering the sufficiency of a notice in a tax foreclosure proceeding was presented to the court. From the opinion it appears that the court had previously passed on the same matter. In refusing to consider the matter, the court stated: “The judgment there announced has stood unchanged and unchallenged for more than three years, and, considering the nature of the question involved, it ought now to be considered as a rule of property in this state. We must therefore decline to again consider the question.”
It is further stated in Nortnass v. Pioneer Townsite Co., 82 Neb. 382, 117 N. W. 951: “When a former decision of this court has established a rule of property, which has been relied upon for many years as the foundation of real estate titles, the court will not overturn such rule, although it cannot assent to the reasoning upon which it is based.” See, also, Grandjean v. Beyl, 78 Neb. 354, 114 N. W. 414.
There is still another reason why our former decision should not be disturbed. We recently stated in Johnsen v. Benson Food Center, 143 Neb. 421, 9 N. W. 2d 749, that: “We observe no ground or reason for a departure from the interpretation previously placed on this statute. We must assume that this interpretation expresses the intention of the legislature in its enactment since it has been convened in regular session four times since the publication of the *489opinion in Drum v. Omaha Steel Works, supra, without legislative expression of a contrary intent.”
I think that where our previous decision has become a rule of property and where many regular sessions of the legislature have been convened in the 82 years since publication of this court’s opinion interpreting the statute'with-, out legislative expression of a contrary intent, that this court should assume that such interpretation expressed the legislative intent and not now engage in judicial legislation •by giving it a different interpretation.
I am authorized to say that Simmons, C. J., concurs in this dissent.